      Case 1:19-cv-08892-AJN-JLC Document 103
                                          102 Filed 04/17/20 Page 1 of 2




     4/17/20




                D: +1 212-225-2490
               jblackman@cgsh.com

                                 SO ORDERED 4/17/20
                                                              April 17, 2020

VIA ECF
                               Alison J. Nathan, U.S.D.J.
The Honorable Alison J. Nathan                         The Court hereby grants the parties' request.
United States District Court                           SO ORDERED.
Southern District of New York
40 Foley Square, Room 2102
New York, NY 10007
nathannysdchambers@nysd.uscourts.gov

               Re:     Doe et al v. U.S. Immigration and Customs Enforcement et al,
                       No. 1:19-cv-08892-AJN

Dear Judge Nathan:

                Pursuant to Rules 1.C and 1.D of the Court’s Individual Practices in Civil Cases
and Federal Rule of Civil Procedure 6(b)(1)(A), the parties in the above-captioned action jointly
submit this letter-motion seeking the extension of two deadlines in the current Case Management
Plan governing the above-captioned action (Dkt. Nos. 57-2, 62, 78) (the “Case Management
Plan”) and the adjournment of a post-discovery conference. The parties make this first request
for an extension or adjournment in light of the Defendants’ pending motion to dismiss (Dkt. No.
63) (the “Motion to Dismiss”).

               The parties respectfully request:

   1) An extension of the deadline to file any summary judgment or Daubert motion to
      thirty (30) days after the Court files an opinion on the Motion to Dismiss. The
      current deadline for the parties to file any summary judgment or Daubert motion is 30
        Case 1:19-cv-08892-AJN-JLC Document 103
                                            102 Filed 04/17/20 Page 2 of 2
Hon. Alison J. Nathan, p. 2


         days after the close of discovery.1 See Case Management Plan ¶ 13. Discovery in this
         action closed on April 1, 2020. See id. ¶ 7.

      2) An extension of the deadline for the parties to file a Joint Pretrial Report to the later
         of: forty-five (45) days after the Court files an opinion on the Motion to Dismiss, or
         fourteen (14) days after the Court files an opinion on any summary judgment
         motion that may be filed in this action. The current deadline for the parties to file a
         Joint Pretrial Report is 40 days after the close of discovery, or, if a dispositive motion has
         been filed, within 14 days of a decision on such motion. See id. ¶ 14. Discovery in this
         action closed on April 1, 2020. See id. ¶ 7.

      3) An adjournment of the post-discovery conference currently scheduled for April 23,
         2020 (Dkt. No. 90) to a date following the Court’s opinion on the Motion to Dismiss.
         Within one week after the Court files its opinion, the parties will provide the Court with
         three mutually agreeable alternate conference dates; the alternate dates will be earlier
         than the deadline to file any summary judgment motion.

              The parties submit this joint request to enable them to brief any summary
judgment motion or prepare for trial with the benefit of the Court’s opinion on the Motion to
Dismiss and respectfully request that the Court grant this letter-motion.

                                                          Respectfully submitted,

                                                          /s/ Jonathan I. Blackman

                                                          Jonathan I. Blackman

                                                          CLEARY GOTTLIEB STEEN & HAMILTON LLP

cc:      Rebecca Friedman, Tomoko Onozawa, Counsel for Defendants
         Lilia Toson, Legal Aid Society, Co-Counsel




1
         The parties of course recognize Rule 3.G.vii of the Court’s Individual Practices in Civil Cases, which
provides the Court’s general “good cause” requirement for summary judgment in non-jury cases.
